PER CURIAM: *
Appealing the Judgment in a Criminal Case, Jose Antonio Quintana-Villafuerte *357raises arguments that are foreclosed by United States v. Mares, 402 F.3d 511, 520 (5th Cir.2005), petition for cert. filed (Mar. 31, 2005) (No. 04-9517), and its progeny, which held that unpreserved claims based on United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), are reviewed for plain error. The Government’s motion for summary affirmance is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *357published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.